Title: To Benjamin Franklin from Philippe-Denis Pierres, 7 June 1783
From: Pierres, Philippe-Denis
To: Franklin, Benjamin


          
            Monsieur,
            Paris le 7. Juin 1783.
          
          J’ai l’honneur de vous adresser un Exemplaire Complet de tout ce qui est imprimé des
            Constitutions de l’amerique. Vous
            voudrez bien avoir la bonté de me faire part de votre détermination derniere. Je vous
            prie aussi de me faire savoir si vous avez écrit à Mr Le Garde des sceaux, & de m’envoyer la note des Exemplaires
            brochés ou reliés que vous desirerez.
          Je suis avec un respect infini, Monsieur, Votre très humble & très obeissant
            serviteur
          
            Pierres
            J’ai l’honneur de presenter mes très humbles Civilités à monsieur
              franklin.
            M. Franklin.
          
         
          Endorsed: 50 relie en Veau & titrés
         50 en demi Relieure
         6 des in 4° en maroc.
        